

114 SRES 272 ATS: Congratulating the University of Kansas for 150 years of outstanding service to the State of Kansas, the United States, and the world.
U.S. Senate
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 272IN THE SENATE OF THE UNITED STATESSeptember 30, 2015Mr. Moran (for himself and Mr. Roberts) submitted the following resolution; which was referred to the Committee on the JudiciaryOctober 6, 2015Committee discharged; considered and agreed toRESOLUTIONCongratulating the University of Kansas for 150 years of outstanding service to the State of
			 Kansas, the United States, and the world.
	
 Whereas the University of Kansas was founded in 1865 as the State university for the State of Kansas, embodying the values and ideals of the people who fought and died to ensure that Kansas would enter the Union as a free State, as symbolized by the mascot of the university, the Jayhawk;
 Whereas, 150 years after its founding, the University of Kansas is home to 28,000 students and 2,800 faculty;
 Whereas the university graduates more than 6,700 individuals each year who join the ranks of the 338,240 Jayhawk alumni living throughout Kansas, the United States, and the world;
 Whereas the University of Kansas has been a member of the prestigious Association of American Universities since 1909;
 Whereas the University of Kansas has been open to all genders and races since its founding; Whereas the first valedictorian of the university was Flora Richardson in 1873;
 Whereas the University of Kansas has 13 schools, offers more than 600 degree programs, and has students come from all 50 States and 105 countries to study at the university;
 Whereas the University of Kansas recognizes that the understanding of world cultures is essential for the progress of the United States;
 Whereas the university offers more than 40 separate language courses;
 Whereas continuing education programs at the University of Kansas include fire and law enforcement training centers that annually train over 5,000 public safety officers across Kansas;
 Whereas basketball was first played at the University of Kansas in 1898, coached by James Naismith, the inventor of the game, and the university has one of the most successful programs in the country, winning 5 national championships and more than 2,150 games;
 Whereas Allen Fieldhouse has hosted the University of Kansas basketball games since 1955 and the building remains one of the most historically significant and prestigious buildings in college athletics;
 Whereas President Theodore Roosevelt pronounced the chant of the university, Rock Chalk Jayhawk, the greatest college cheer ever devised;
 Whereas the University of Kansas has a long history of working with the United States Armed Forces, is one of only 53 schools to host all 3 Reserve Officers’ Training Corps programs, and works with the United States Army Command and General Staff College at Fort Leavenworth to produce military and civilian faculty with the advanced degrees necessary to teach at the highest level;
 Whereas, in 1917, the first United States officer killed in World War I combat was a University of Kansas Medical Center student;
 Whereas research at the University of Kansas provides numerous economic and societal contributions; Whereas helium was first isolated in Bailey Hall, located on the main campus of the University of Kansas, and the first time-release capsule was developed by a university professor;
 Whereas the Spencer Museum of Art houses an internationally known and diverse collection with approximately 38,000 artworks and artifacts in all media;
 Whereas the Kenneth Spencer Research Library is home to some of the rarest and most precious volumes and materials in the world, including cuneiform tablets written 4 millennia ago;
 Whereas astronauts, artists, authors, business leaders, Pulitzer Prize winners, a Nobel laureate, and Governors and Senators have launched careers at the University of Kansas, including former Senate Majority Leader Bob Dole; and
 Whereas the Robert J. Dole Institute of Politics offers opportunities for all citizens to discover how to best serve their communities: Now, therefore, be it
	
 That the Senate— (1)recognizes that the diverse elements of the University of Kansas are united by the mission to educate leaders, build healthy communities, and make discoveries that benefit and improve society; and
 (2)congratulates the University of Kansas for 150 years of outstanding service to the State of Kansas, the United States, and the world.